Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161506(59)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  CITY OF BAD AXE, CITY OF BAD AXE                                                                    Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  DEPARTMENT OF PUBLIC WORKS, and                                                                     Megan K. Cavanagh,
  CITY OF BAD AXE WASTEWATER                                                                                           Justices

  TREATMENT FACILITY,
            Plaintiffs-Appellees,
                                                                    SC: 161506
  v                                                                 COA: 345810
                                                                    Huron CC: 16-105392-CK
  PAMAR ENTERPRISES, INC., and SECURA
  SUPREME INSURANCE COMPANY,
             Defendants-Appellants.
  ______________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply submitted on October 5, 2020, is
  accepted as timely filed.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 9, 2020
                                                                              Clerk